Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 1 of 20




                Exhibit B
                 Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 2 of 20




   OnePlus      OnePlus 8
                          Overview       Display   Performance    Design   Camera   Specs    OxygenO
   8            Pro



          Phone      New   Store   New       About      Support      Community      Find a store




                                                                                         




us 8
eed

                                         Find a store
nePlus 8 purchase.
          Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 3 of 20
OnePlus   OnePlus 8
                    Overview   Display   Performance   Design   Camera   Specs   OxygenO
8         Pro




           90 Hz Fluid
              Display
           Qualcomm®
          Snapdragon™
           865 with 5G
          Slim and Sleek
          Curved Design
           48 MP Triple
              Camera
          Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 4 of 20
OnePlus   OnePlus 8
                    Overview   Display    Performance   Design   Camera   Specs   OxygenO
8         Pro




                                         Overview                                 Play
             Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 5 of 20
  OnePlus   OnePlus 8
                      Overview      Display    Performance    Design    Camera     Specs    OxygenO
  8         Pro




Poetry in motion
The 6.55" Fluid Display ﬂows seamlessly from one frame to the next, with a
90 Hz refresh rate that allows you to swipe, scroll, and navigate with ease.




  There’s more to see with HD10+ support, an A+ rating from DisplayMate, and an SGS Eye Care Display
                                             Certiﬁcation.




Naturally accurate
           Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 6 of 20
Colors  areOnePlus
  OnePlus   more 8vivid and nuanced with a calibrated display that provides
                     Overview Display Performance Design Camera Specs  OxygenO
sensational
  8          color accuracy.
           Pro




                                                             * For demonstrative purposes only.




Designed to impress
             Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 7 of 20

True
 8
       brilliance
 OnePlus OnePlus 8
         Pro
                   Overview       Display   Performance   Design   Camera    Specs   OxygenO

With 4096* levels, Auto Brightness can precisely adjust the display to a more comfortable
brightness setting.




Easy reading
eading Mode optimizes your device for a more enjoyable reading experience with improved
color features. Choose to keep your display saturated or turn it to monochrome for more
comfortable reading day or night.
          Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 8 of 20
OnePlus   OnePlus 8
                    Overview   Display   Performance   Design   Camera    Specs       OxygenO
8         Pro




                        Born to perform
   Power ahead with the latest Qualcomm® Snapdragon™ 865, which
   delivers up to 25%* faster performance than previous generations.




                                               UFS 3.0
      X55 Dual Mode 5G                         Transfer photos, videos, and ﬁles in
                                               a snap with UFS 3.0 ﬁle
      Connect to multiple networks at the
                                               management system.
      same time for wider coverage and
                                               An improved ﬁle system delivers
      faster potential download speeds*.
                                               125%* faster write speeds than
                                               previous generations.
          Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 9 of 20
OnePlus   OnePlus 8
                    Overview   Display   Performance   Design   Camera   Specs   OxygenO
8         Pro
          Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 10 of 20
OnePlus   OnePlus 8
                    Overview   Display   Performance   Design   Camera   Specs   OxygenO
8         Pro
          Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 11 of 20
OnePlus   OnePlus 8
                    Overview   Display   Performance   Design   Camera   Specs   OxygenO
8         Pro
            Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 12 of 20
  OnePlus   OnePlus 8
                      Overview   Display   Performance   Design   Camera   Specs   OxygenO
  8         Pro




A dash of color
Available in three elegant variants,
the OnePlus 8 comes in,
Onyx Black
Glacial Green and
Interstellar Glow
          Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 13 of 20
OnePlus   OnePlus 8
                    Overview   Display   Performance   Design   Camera   Specs   OxygenO
8         Pro
            Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 14 of 20
  OnePlus   OnePlus 8
                      Overview   Display   Performance   Design   Camera   Specs   OxygenO
  8         Pro




Matte AG ﬁnish
The OnePlus 8 in Glacial Green comes with a reﬁned Matte AG ﬁnish. The
smooth matte surface minimizes ﬁngerprints and reduces glare, so it looks as
good as it feels.
          Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 15 of 20
OnePlus   OnePlus 8
                    Overview   Display   Performance   Design   Camera   Specs   OxygenO
8         Pro
          Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 16 of 20
OnePlus   OnePlus 8
                    Overview   Display   Performance   Design   Camera   Specs   OxygenO
8         Pro




                 Pics for
                 pets
                 Frame your favorite
                 moments with Smart
                 Pet Capture.
                 Software algorithms
                 automatically detect
                 when pets* are in the
                 frame and adjusts
                 the settings on the
                 ﬂy to reduce motion

                 blur and help you
                 capture your pets at
                 th i    t t
          Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 17 of 20
OnePlus
                 their cutest.
          OnePlus 8
                    Overview     Display   Performance   Design   Camera   Specs   OxygenO
8         Pro
          Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 18 of 20
OnePlus   OnePlus 8
                    Overview    Display   Performance   Design   Camera   Specs   OxygenO
8         Pro




                               Shot On OnePlus
               Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 19 of 20
  OnePlus      OnePlus 8
                         Overview           Display     Performance       Design      Camera      Specs      OxygenO
  8            Pro




Note:
* Monthly payment: The above costs are based on a full retail price of $699 (OnePlus 8 8GB AM+128GB Storge) over 12-
months at the lowest AP of 0%(egular AP: 10% - 30%. Variable.). The ﬁnal AP is subject to credit check and approval. In
cases of partial approval, a down payment may be required. Estimated payment amount excludes taxes. Oﬀer subject to change
at any time. Previous purchases are ineligible. Aﬃrm loans are made by Cross iver Bank, Member FDIC. See
www.aﬃrm.com/faqs for details.
* 1100 nits max brightness.
* Compared with Qualcomm® Snapdragon™ 855+.
* Single 5G SIM support only. Upgrade for 5G or 4G dual SIM support will be implemented via OTA update. Please conﬁrm 5G
network availability with your carrier.
* Compared to UFS 3.0 without Turbo Write. Numbers are theoretical, obtained under a controlled test environment (see each
speciﬁc description) and provided by the Supplier or the OnePlus laboratory. Actual performance may vary due to individual
product diﬀerences, software versions, use conditions and environmental factors. Please refer to the actual experience.
* Compared with Wi-Fi 5. Numbers are theoretical; actual performance may vary.
* Actual performance may vary depending on conditions.
* Typical capacity is 4300 mAh; rated capacity is 4230 mAh.
* Limited to cats and dogs.




           Trade in and Save                                          Education Program
           Learn more                                                 Learn more
                 Case 6:20-cv-00958-ADA Document 1-4 Filed 10/14/20 Page 20 of 20
OnePlus          OnePlus 8
                           Overview      Display     Performance    Design    Camera        Specs     OxygenO
8                Pro




Phones                   Accessories               Programs            Support                Company

OnePlus 8                Cases &                   Education           Shopping               About
Pro                      Protection                Program             FAQs                   OnePlus

OnePlus 8                Power &                   Trade-in            User Manuals           Community
                         Cables                    Program
OnePlus 7T                                                             Software               Careers
                         Audio                     eferral            Upgrade
OnePlus 6T                                         Program                                    Press
                         Bundles                                       epair
                                                   Aﬃliate             Service
                         Gear                      Program
                                                                       Contact Us
                                                   Shot on
                                                   OnePlus

                                                   Financing




+1 (833) 777-3633
7x24 hours


 
    United States ( English / USD )

Privacy Policy      User Agreement     Terms of Sales     Security Feedback      Site Map


© 2013 - 2020 OnePlus. All ights eserved.
